ORDER
GERALD J. WEIR of HUNTINGTON, who was admitted to the bar of this State in 1965, and who thereafter was temporarily suspended from the practice of law by Order of this Court dated December 17, 1999, and who remains suspended at this time, having tendered his consent to disbarment as an attorney at law of the State of New Jersey, and good cause appearing;
It is ORDERED that GERALD J. WEIR is disbarred by consent, effective immediately; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by GERALD J. WEIR, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court who is directed to deposit the funds in the *403Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that respondent comply -with Rule 1:20-20 dealing with disbarred attorneys.
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.